Case 6:19-cv-02431-WWB-EJK Document1 Filed 12/27/19 Page 1 of 3 PagelD 1

IN THE UNITED STATES MIDDLE DISTRIC COURT ORLANDO
IN AND FOR THE UNITED STATES

 

RANDAL ROWSEY, PLAINTIFF, CASE No iI I-ev- Q43\I-Orl-7HEIK
VS.

JUDGE JAMES DEKLEVA, JUDGE MARK E HERR, mn.

JUDGE ALAN DICKEY, JUDGE MARLENE ALVA, a” 7 ff

 

JUDGE MELANIE CHASE, JUDGE JESSICA J RECKSEIDLER, DEFENDANTS. as: eC sn

WRIT OF MANDATE CL ERE,U.S.Digrp;-.... Time
MIppiEp TRI °FRICT COUR -
“OLRICT Ox ry %
DR Y OF FLoRin
COMES the plaintiff who pleads the court to enforce Federal Law: RLANDO, FLORID, 7A

Americans With Disability Act Title || (laws 35.101-35.108) Subpart A

1) All judges were made aware plaintiff was invoking Federal Law to preserve plaintiff's civil
rights.

2) Plaintiff has a congenital disability which has restricted his ability to perform life tasks.

3) Plaintiff has (PFO) Patend Forimen Ovali, which has caused plaintiff to have strokes.

4) Plaintiff had stroke events: 1998, 2003, 2009, 2016, which required rehabilitation.

5) Each stroke event required 5-6 years to fully recover and become able.

6) To each judge the plaintiff provided copy of ADA Title II Laws 35.101-35.108 Subpart A.

7) The plaintiff presented medical evidence of his disability.

8) The plaintiff was born with a PFO which is a hole in the septum of the heart which causes
stroke events due to the hole trying to close with blood clots which break loose and clog parts of the

brain.

9) On each stroke event plaintiff had to relearn college studies, journals, and review legal
actions preceding which were inactive due to stroke events.

10) Plaintiff has the daunting task to relearn academic and life skills, due to parts of the brain
being lost. This required plaintiff to rethink academic stragedies.

11) The plaintiff was unable to comply with Statutes of limitations.

12) In the ADA it rules for a reasonable time to allow the disabled person to participate in court
matters.
Case 6:19-cv-02431-WWB-EJK Document1 Filed 12/27/19 Page 2 of 3 PagelD 2

13) A reasonable time for rehabilitation is 5-6 years for each stroke event. Totaling 20-24 years
of rehabilitation.

14) At present plaintiff's last stroke occurred in November of 2016.

15) Plaintiff communicates better in written form as speech and thought processes are still
somewhat restricted.

16) All judges ignored ADA laws when presented to each judge by plaintiff.

17) Plaintiff is disabled via “PFO” and mental illness therefore plaintiff's disabilities have been
used against him in an unfair manner.

COUNT!

Failure to comply with Federal Law mandates by the ADA through laws Title II 35.101-
35.108). Allowing opposing counsel to take advantage of the plaintiff in his weakened state.

Judge Alan Dickey forced plaintiff to plead insanity in a 1993 arrest after plaintiff called 911 as
he was in medical crisis. The judge placed plaintiff in custody after plaintiff refused to plead insanity. The
judge allowed the State Attorney to disinclude the 911 call as the police did not rescue the plaintiff
which allowed plaintiff to act out during a mental health crisis. Additionally plaintiff was tried after the
1998 stroke when the plaintiff was not allowed to rehabilitate after the stroke event. The plaintiff
communicated his stroke event to first the jail doctor (who remarked “how convieniant. The plaintiff
also reported the stroke event to Judge Eaton who ignored plaintiff's medical condition. The plaintiff
was tried and found NOT GUILTY, alibi reason of insanity. The plaintiff went to trial after being forced to
sign a paper permitting the attorney to Deny, medical.

Judge Marlene Alva denied plaintiff’s request to remove the alibi “Reason of Insanity” due to the
misuse of this medical information which is used when a party plaintiff is suing uses this information
against plaintiff as part of their defense. It is rutienly used to mitigate damages caused by an opposing
party. Additionally Judge Marlene Alva placed plaintiff in the State Hospital by permitting allegations
against plaintiff to be presented out of the plaintiff's presence. Plaintiff is mentally ill due to many life
and death experiences between 9yo and present. Plaintiff suffers with Schezo Affective disorder (an
extreme case of Post Traumatic Stress Disease). Plaintiff further suffers since the general public obtains
this medical information and then apply it to their mitigating of the damages they caused to the
plaintiff.

Judge Mark £ Herr allowed plaintiff to be convicted without First Appearance, Araingment and
without trial. Plaintiff denied the criminal allegations and had 2 witnesses to prove his innocence. At the
time of these events plaintiff was in custody awaiting being transported to the State Hospital. Plaintiff
moved for the conviction to be over turned recently since plaintiff was not competent at the time of this
trial additionally plaintiff had intended to plead NOT GUILTY denying all allegations The Judge responded
denying plaintiff's motion sighting untimeliness. The judge was aware at time of an alleged trial that
plaintiff was incompetent. The judge has to be forced to recognize the Federal Laws | have sighted.

Judge James Dekleva dismissed a suit due to untimeliness. Prior to the order to dismiss plaintiff

L
Case 6:19-cv-02431-WWB-EJK Document1 Filed 12/27/19 Page 3 of 3 PagelD 3

invoked ADA Federal Laws protecting plaintiff's rights. The judge was made fully aware of plaintiff's

disability. The judge ignored all ADA Federal Laws.

Judge Melanie Chase dismissed a suit of the plaintiff after she was advised plaintiff was invoking
ADA Federal Laws. The judge allowed plaintiff to not be served motions from the opposing party and the

judge ignored Federal Law.

Chief Judge Jessica J Reckseidler also ignored ADA Federal Laws after being advised that plaintiff
was invoking ADA Laws. She could have ordered the judges under her supervision to obey ADA Laws.
However she referred me to Federal court denying my right to a speedy trial.

THEREFORE the plaintiff asks the United States District Court to provide orders to mandate that
all ADA Laws are followed by the judges listed to insure plaintiff receives fair and impartial treatment
and that the courts listed allow this disabled person to participate in the court system.

WHEREFORE the plaintiff also pleads the court to remove any and all medical information from
the public record(s) to protect plaintiff from unscrupulous persons misusing medical information against

plaintiff.

CERTIFICATE OF SERVICE a true and correct copy of the foregoing was sent via US Mail on

December 28 to:

Judge James Dekleva
Seminole County Courthouse
301 N Park Ave

Sanford, FL 32771

Judge Alan Dickey (ret)
“Confidential party-
to be served by court”

Judge Melanie Chase
Seminole County Courthouse
301 N Park Ave

Sanford, FL 32771

Judge Mark E Herr

Seminole County Courthouse
101 Eslinger Way

Sanford, FL 32773

Judge Marlene Alva
Seminole County Courthouse
101 Eslinger Way

Sanford, FL 32773

Chief Judge Jessica J Reckseidler
Seminole County Courthouse
101 Eslinger Way

Sanford, FL 32773

Sten fA December, 2019

Randal Rowsey plaintiff
802 Lindenwald Lane

Z 3 Altamonte Springs, FL 32701
ATTACHMENTS

A-C/ 1-20
